Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.	This action is in response to the Amendment filed December 29, 2021 and the Request for Continued Examination filed January 31, 2022.

3.	Claims 1, 3, 4, 14, and 20 have been amended.

4.	Claims 1-20 have been examined and are pending with this action.


Response to Arguments
5.	Applicant’s arguments, filed December 29, 2021, with respect to Claim Objections have been fully considered and are persuasive based on the amendment filed.  The previous objections to claims 3 and 4 have been withdrawn. 
Applicant’s arguments, with respect to Rejection of Claims 14-17 and 20 Under 35 U.S.C. 101, have been fully considered and are persuasive based on the amendment filed.  The rejection of claims 14-17 and 20 under 35 U.S.C. 101 have been withdrawn. 
Applicant’s argument with respect to the rejection of claims 1-20 previously rejected under 35 U.S.C. 103 as being unpatentable over Oikarinen et al. (US 2018/0295150), have been fully considered but are not persuasive.  

“Rather, Oikarinen seems to provide for a server incrementing a value of a local level of activity counter corresponding to a client and/or the server sending a number of other servers a message to increment a value of a local activity counter that is specific to each of the other servers, and corresponds to the (same) client.
That is, Oikarinen seems to provide for a server incrementing a first activity counter corresponding to a client (e.g., from an initial value of 0 to an incremented value of 1), and the server messaging a second server to increment a second activity counter corresponding to the (same) client (e.g., from an initial value of 9 to an incremented value of 10).”
One of ordinary skill in the art would then question why the system of Oikarinen would need to maintain or “update its own level of activity counters” (see Oikarinen paragraph [0009]), or even need to “modify its own level of activity counters in response to a received instruction from any if its peer” (see Oikarinen paragraph [0045]), since all counters with respect to a particular user’s level of activity would be the same since the applicant(s) assert that the same value is incremented.
	Even still, the updating or modification of a counter or the value to which the counter is modified (“a second number that is different than a first number”), regardless of how it is mathematically derived, is not novel and will not be the reasons of allowability.  The functional utility, that which improves or modifies the system as a whole is the patentable subject matter and such functionality is not even recited in the independent claims.
In other words, what is the counter applied to or used for?  What is the purpose for “a second number that is different than a first number”? Dependent claim 6, 7 and 9 makes a reference to only a first number, simply that the first counter value is compared to a threshold 
For at least the reasons above and the rejection set forth below, claims 1-20 remain rejected and pending.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oikarinen et al. (US 2018/0295150).
INDEPENDENT:
As per claim 1, Oikarinen teaches a method, comprising: 
receiving, using a first server, a request for a service from a client device (see Oikarinen, [0006]: “the disclosed systems and methods first receives, from a client computing device and at server, a request requiring an update to a local level of activity counter”); 
responsive to receiving the request for the service, incrementing, using the first server, a first counter value associated with a level of activity of the client device by a first number (see Oikarinen, [0006]: “According to some embodiments, the disclosed systems and methods first receives, from a client computing device and at server, a request requiring an update to a local level of activity counter. As some non-limiting examples, the server can be configured to provide a service to a number of clients. A number of local level of activity counters can be updated, such that each counter's count (or count value) is updated (e.g., increment…”); 
selecting, as recipients of one or more data packets associated with the level of activity of the client device, one or more servers, but not one or more other servers, from a plurality of servers in the cluster of servers (see Oikarinen, [0008]: “The disclosed systems and methods may send the message, with an instruction to update the local level of activity counter(s), to all of the peers sharing level of activity information with the server. Alternatively, the message can be sent to a subset of the peers. In the latter case, the message can include an instruction to increment the counter by an amount dependent on the number of peers included in the subset and the total number of peers sharing level of activity information. By way of some non-limiting examples, the peers included in the peer subset may be selected randomly (e.g., any random, random unique set, random continuous range, etc.), round robin, or the like”); 
generating the one or more data packets to each comprise an instruction to increment, in association with the request for the service, a counter value associated with the client device by a second number different than the first number by which the first counter value was incremented using the first server (see Oikarinen, [0006]: “A message is communicated, by the server, to a number of other servers (or peers) with which the server shares level of activity information, each one of the number of the peers is capable of maintaining its own local level of activity counter(s) corresponding to the client locally. The message comprises a command instructing each one of the number of peers to which the message is directed to update (e.g., increment, decrement, decay, boost, set (reset) to a certain value, etc.) its local level of activity counter(s) corresponding to the client (e.g., as specified by the client key) identified in the message”; [0008]: “The disclosed systems and methods may send the message, with an instruction to update the local level of activity counter(s), to…”; and [0010]: “the automatic instruction comprising communicating, to each other peer of the number of other peers over the electronic communications network, a message comprising an update instruction to update its local level of activity counter corresponding to the client and in connection with the service request”); and 
transmitting the one or more data packets from the first server to the one or more servers of the plurality of servers (see Oikarinen, [0006]: “A message is communicated, by the server, to a number of other servers (or peers) with which the server shares level of activity information, each one of the number of the peers is capable of maintaining its own local level of activity counter(s) corresponding to the client locally. The message comprises a command instructing each one of the number of peers to which the message is directed to update (e.g., increment, decrement, decay, boost, set (reset) to a certain value, etc.) its local level of activity counter(s) corresponding to the client (e.g., as specified by the client key) identified in the message”), wherein: 
Although Oikarinen explicitly teaches determining the second number (see Oikarinen, [0008]: “to increment its own local level of activity counter(s) by 10”), by which the instruction in each data packet of the one or more data packets provides for incrementing a counter value, in association with the request for the service, (see Oikarinen, [0008]: “The disclosed systems and methods may send the message, with an instruction to update the local level of activity counter(s), to…”), wherein the first quantity of servers of the plurality of servers from which the one or more servers were selected is different than the second quality of servers of the one or more servers (see Oikarinen, [0008]: “By way of a non-limiting example, in a case that there are 1000 peers (including the server communicating the message to its peers) sharing level of activity information and the message is to be sent to ten percent (or 100 peers) of the 1000 peers, the message can be communicated to the 100 peers with an instruction to each peer to increment its own local level of activity counter(s) by 10”), Oikarinen does not explicitly teach the second number is determined based upon a combination of the first number, a third number and a fourth number; the third number is equal to a first quantity of servers of the plurality of servers; and the fourth number is equal to a second quantity of servers of the one or more servers.
However, these differences are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited.  The determining of the counter value and whether it will increment or decrement will be performed accordingly regardless of the variable of the data (i.e., first number, second number, third number, fourth number, etc.).  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to equal a second number to a combination of the first number, a third number and a fourth number; to equal the third number to a first quantity of servers of the plurality of servers; and to equal the fourth number to a second quantity of servers of the one or more servers because such data does not functionally relate to the steps in the method claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention. Furthermore, Oikarinen teaches in paragraph [0006]: “which the server shares level of activity information, each one of the number of the peers is capable of maintaining its own local level of activity counter(s) corresponding to the client locally” and in paragraph [0042]: “A number of local level of activity counters can be updated, such that each counter's count (or count value) is updated (e.g., increment, decrement, apply a decay (or gain), set (or reset) to a certain value”.

As per claim 14, Oikarinen teaches a computing device comprising: 
a processor; and 
memory comprising processor-executable instructions that when executed by the processor cause performance of operations, the operations comprising: 
receiving, using a first server, a request for a service from a client device (see Oikarinen, [0006]: “the disclosed systems and methods first receives, from a client computing device and at server, a request requiring an update to a local level of activity counter”); 
responsive to receiving the request, incrementing, using the first server, a first counter value associated with a level of activity of the client device by a first number (see Oikarinen, [0006]: “A number of local level of activity counters can be updated, such that each counter's count (or count value) is updated (e.g., increment, decrement, decay, boost, set (or reset) to a certain value, etc.)”); 
generating one or more data packets (see Oikarinen, [0006]: “A message is communicated, by the server, to a number of other servers (or peers) with which the server shares level of activity information, each one of the number of the peers is capable of maintaining its own local level of activity counter(s) corresponding to the client locally. The message comprises a command instructing each one of the number of peers to which the message is directed to update (e.g., increment, decrement, decay, boost, set (reset) to a certain value, etc.) its local level of activity counter(s) corresponding to the client (e.g., as specified by the client key) identified in the message”; [0008]: “The disclosed systems and methods may send the message, with an instruction to update the local level of activity counter(s), to…”; and [0010]: “the automatic instruction comprising communicating, to each other peer of the number of other peers over the electronic communications network, a message comprising an update instruction to update its local level of activity counter corresponding to the client and in connection with the service request”); and 
transmitting the one or more data packets, based upon the request, from the first server to one or more servers of a plurality of servers (see Oikarinen, [0006]: “A message is communicated, by the server, to a number of other servers (or peers) with which the server shares level of activity information, each one of the number of the peers is capable of maintaining its own local level of activity counter(s) corresponding to the client locally. The message comprises a command instructing each one of the number of peers to which the message is directed to update (e.g., increment, decrement, decay, boost, set (reset) to a certain value, etc.) its local level of activity counter(s) corresponding to the client (e.g., as specified by the client key) identified in the message”; and [0008]: “The disclosed systems and methods may send the message, with an instruction to update the local level of activity counter(s), to all of the peers sharing level of activity information with the server. Alternatively, the message can be sent to a subset of the peers. In the latter case, the message can include an instruction to increment the counter by an amount dependent on the number of peers included in the subset and the total number of peers sharing level of activity information”), wherein: 
each data packet of the one or more data packets comprises an instruction for a server of the one or more servers to increment a counter value associated with the client device by a second number (see Oikarinen, [0006]: “A message is communicated, by the server, to a number of other servers (or peers) with which the server shares level of activity information, each one of the number of the peers is capable of maintaining its own local level of activity counter(s) corresponding to the client locally. The message comprises a command instructing each one of the number of peers to which the message is directed to update (e.g., increment, decrement, decay, boost, set (reset) to a certain value, etc.) its local level of activity counter(s) corresponding to the client (e.g., as specified by the client key) identified in the message”). 
Although Oikarinen explicitly teaches determining the second number (see Oikarinen, [0008]: “to increment its own local level of activity counter(s) by 10”), by which the instruction in each data packet of the one or more data packets provides for incrementing a counter value (see Oikarinen, [0008]: “The disclosed systems and methods may send the message, with an instruction to update the local level of activity counter(s), to…”), wherein the first quantity of servers of the plurality of servers from which the one or more servers were selected is different than the second quality of servers of the one or more servers (see Oikarinen, [0008]: “By way of a non-limiting example, in a case that there are 1000 peers (including the server communicating the message to its peers) sharing level of activity information and the message is to be sent to ten percent (or 100 peers) of the 1000 peers, the message can be communicated to the 100 peers with an instruction to each peer to increment its own local level of activity counter(s) by 10”), Oikarinen does not explicitly second number is a combination of the first number, a third number and a fourth number; the third number is equal to a first quantity of servers of the plurality of servers; and the fourth number is equal to a second quantity of servers of the one or more servers.
However, these differences are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited.  The determining of the counter value and whether it will increment or decrement will be performed accordingly regardless of the variable of the data (i.e., first number, second number, third number, fourth number, etc.).  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to equal a second number to a combination of the first number, a third number and a fourth number; to equal the third number to a first quantity of servers of the plurality of servers; and to equal the fourth number to a second quantity of servers of the one or more servers because such data does not functionally relate to the steps in the method claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention. Furthermore, Oikarinen teaches in paragraph [0006]: “which the server shares level of activity information, each one of the number of the peers is capable of maintaining its own local level of activity counter(s) corresponding to the client locally” and in paragraph [0042]: “A number of local level of activity counters can be updated, such that each counter's count (or count value) is updated (e.g., increment, decrement, apply a decay (or gain), set (or reset) to a certain value”.

As per claim 20, Oikarinen teaches a non-transitory machine readable medium having stored thereon processor-executable instructions that when executed cause performance of operations, the operations comprising: 
receiving, using a first server, a request for a service from a client device (see Oikarinen, [0006]: “the disclosed systems and methods first receives, from a client computing device and at server, a request requiring an update to a local level of activity counter”); 
responsive to receiving the request: decrementing a first counter value associated with a level of activity of the client device by a first number (see Oikarinen, [0006]: “A number of local level of activity counters can be updated, such that each counter's count (or count value) is updated (e.g., increment, decrement, decay, boost, set (or reset) to a certain value, etc.)”); 
generating one or more data packets (see Oikarinen, [0006]: “A message is communicated, by the server, to a number of other servers (or peers) with which the server shares level of activity information, each one of the number of the peers is capable of maintaining its own local level of activity counter(s) corresponding to the client locally. The message comprises a command instructing each one of the number of peers to which the message is directed to update (e.g., increment, decrement, decay, boost, set (reset) to a certain value, etc.) its local level of activity counter(s) corresponding to the client (e.g., as specified by the client key) identified in the message”; [0008]: “The disclosed systems and methods may send the message, with an instruction to update the local level of activity counter(s), to…”; and [0010]: “the automatic instruction comprising communicating, to each other peer of the number of other peers over the electronic communications network, a message comprising an update instruction to update its local level of activity counter corresponding to the client and in connection with the service request”); and 
transmitting the one or more data packets, based upon the request, to one or more servers of a plurality of servers (see Oikarinen, [0006]: “A message is communicated, by the server, to a number of other servers (or peers) with which the server shares level of activity information, each one of the number of the peers is capable of maintaining its own local level of activity counter(s) corresponding to the client locally. The message comprises a command instructing each one of the number of peers to which the message is directed to update (e.g., increment, decrement, decay, boost, set (reset) to a certain value, etc.) its local level of activity counter(s) corresponding to the client (e.g., as specified by the client key) identified in the message”), wherein: 
each data packet of the one or more data packets comprises an instruction for a server of the one or more servers to decrement a counter value associated with the client device by a second number (see Oikarinen, [0006]: “A message is communicated, by the server, to a number of other servers (or peers) with which the server shares level of activity information, each one of the number of the peers is capable of maintaining its own local level of activity counter(s) corresponding to the client locally. The message comprises a command instructing each one of the number of peers to which the message is directed to update (e.g., increment, decrement, decay, boost, set (reset) to a certain value, etc.) its local level of activity counter(s) corresponding to the client (e.g., as specified by the client key) identified in the message”). 
Although Oikarinen explicitly teaches determining the second number (see Oikarinen, [0008]: “to increment its own local level of activity counter(s) by 10”), by which the instruction in each data packet of the one or more data packets provides for incrementing a counter value (see Oikarinen, [0008]: “The disclosed systems and methods may send the message, with an instruction to update the local level of activity counter(s), to…”), wherein the first quantity of servers of the plurality of servers from which the one or more servers were selected is different than the second quality of servers of the one or more servers (see Oikarinen, [0008]: “By way of a non-limiting example, in a case that there are 1000 peers (including the server communicating the message to its peers) sharing level of activity information and the message is to be sent to ten percent (or 100 peers) of the 1000 peers, the message can be communicated to the 100 peers with an instruction to each peer to increment its own local level of activity counter(s) by 10”), Oikarinen does not explicitly second number is a combination of the first number, a third number and a fourth number; the third number is equal to a first quantity of servers of the plurality of servers; and the fourth number is equal to a second quantity of servers of the one or more servers.
However, these differences are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited.  The determining of the counter value and whether it will increment or decrement will be performed accordingly regardless of the variable of the data (i.e., first number, second number, third number, fourth number, etc.).  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to equal a second number to a combination of the first number, a third number and a fourth number; to equal the third number to a first quantity of servers of the plurality of servers; and to equal the fourth number to a second quantity of servers of the one or more servers because such data does not functionally relate to the steps in the method claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention. Furthermore, Oikarinen teaches in paragraph [0006]: “which the server shares level of activity information, each one of the number of the peers is capable of maintaining its own local level of activity counter(s) corresponding to the client locally” and in paragraph [0042]: “A number of local level of activity counters can be updated, such that each counter's count (or count value) is updated (e.g., increment, decrement, apply a decay (or gain), set (or reset) to a certain value”.

INDEPENDENT:
As per claims 2 and 15, which respectively depends on claims 1 and 14, Oikarinen does not explicitly teach wherein the second number is equal to a product of the first number and the third number divided by the fourth number.
However, these differences are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited.  The counter value will increment or decrement regardless of the data (i.e., first number, second number, third number, fourth number, etc.).  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to equal a second number to a product of the first number and the third number divided by the fourth number because such data does not functionally relate to the steps in the method claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention. Furthermore, Oikarinen teaches (see Oikarinen, [0042]: “A number of local level of activity counters can be updated, such that each counter's count (or count value) is updated (e.g., increment, decrement, apply a decay (or gain), set (or reset) to a certain value”, emphasis added).
As per claim 3, which depend on claim 1, Oikarinen further teaches wherein the selecting the one or more servers is based upon a round robin function (see Oikarinen, [0008]: “By way of some non-limiting examples, the peers included in the peer subset may be selected randomly (e.g., any random, random unique set, random continuous range, etc.), round robin, or the like”).
As per claims 4 and 16, which respectively depends on claims 1 and 15, Oikarinen further teaches wherein the selecting the one or more servers is based upon a first set of instructions received prior to receiving the request (see Oikarinen, [0025]: “These computer program instructions can be provided to a processor of a general purpose computer to alter its function as detailed herein… In some alternate implementations, the functions/acts noted in the blocks can occur out of the order noted in the operational illustrations. For example, two blocks shown in succession can in fact be executed substantially concurrently or the blocks can sometimes be executed in the reverse order, depending upon the functionality/acts involved”).
As per claims 5 and 18, which respectively depends on claims 1 and 14, Oikarinen further teaches wherein: the plurality of servers and the first server are comprised within a cluster of servers (see Oikarinen, [0028]: “For the purposes of this disclosure the term "server" should be understood to refer to a service point which provides processing, database, and communication facilities. By way of example, and not limitation, the term "server" can refer to a single, physical processor with associated communications and data storage and database facilities, or it can refer to a networked or clustered complex of processors and associated network and storage devices, as well as operating software and one or more database systems and application software that support the services provided by the serve”); and each server of the cluster of servers shares information associated with levels of activity of client devices with other servers of the cluster of servers (see Oikarinen, [0006]: “A message is communicated, by the server, to a number of other servers (or peers) with which the server shares level of activity information, each one of the number of the peers is capable of maintaining its own local level of activity counter(s) corresponding to the client locally”).
As per claims 6 and 19, which respectively depends on claims 1 and 14, Oikarinen teaches further comprising: performing one or more operations based upon a comparison of the first counter value with a threshold counter value (see Oikarinen, [0007]: “The disclosed systems and methods may use the count maintained using the local level of activity counter(s) to determine whether or not to throttle (or limit) operations, or for any other purpose, with respect to any number of clients… A local level of activity counter may have an associated upper limit (or threshold) value, such that if the count value of the local level of activity counter reaches the upper limit it is not incremented further”).
As per claim 7, which depends on claim 1, Oikarinen teaches further comprising: responsive to the receiving the request, comparing the first counter value with a threshold counter value (see Oikarinen, [0007]: “A local level of activity counter may have an associated upper limit (or threshold) value, such that if the count value of the local level of activity counter reaches the upper limit it is not incremented further”); and performing one or more operations associated with the request based upon a determination that the first counter value is less than the threshold counter value (see Oikarinen, [0007]: “The disclosed systems and methods may use the count maintained using the local level of activity counter(s) to determine whether or not to throttle (or limit) operations, or for any other purpose, with respect to any number of clients”).
As per claim 8, which depends on claim 6, Oikarinen further teaches wherein: the threshold counter value is associated with a throttle limit (see Oikarinen, [0007]: “The disclosed systems and methods may use the count maintained using the local level of activity counter(s) to determine whether or not to throttle (or limit) operations, or for any other purpose, with respect to any number of clients); and the throttle limit limits a number of instances that resources are used by the cluster of servers responsive to receiving requests from the client device (see Oikarinen, [0007]: “The disclosed systems and methods may use the count maintained using the local level of activity counter(s) to determine whether or not to throttle (or limit) operations, or for any other purpose, with respect to any number of clients”; and [0009]: “It will be recognized from the disclosure herein that embodiments of the instant disclosure provide improvements to a number of technology areas, for example those related to network systems, processes, resources and/or services”).
As per claim 9, which depends on claim 1, Oikarinen further teaches wherein: the first counter value is associated with a first representation of a client identifier associated with the client device (see Oikarinen, [0006]: “The client can be identified by an identifier (or combination of identifiers), such as and without limitation a user ID, network (e.g., Internet Protocol, or IP) address, cookie identifier, or the like. A message is communicated, by the server, to a number of other servers (or peers) with which the server shares level of activity information, each one of the number of the peers is capable of maintaining its own local level of activity counter(s) corresponding to the client locally”); the request for the service comprises a second representation of the client identifier (see Oikarinen, [0006]: “The client can be identified by an identifier (or combination of identifiers)”); and the first counter value is selected for being incremented by the first number based upon a comparison of the first representation of the client identifier with the second representation of the client identifier (see Oikarinen, [0090]: “a client identifier associated with the request received at step 406 can be used as a key to retrieve a number of level of activity counters corresponding to the client (e.g., associated with the client identifier associated with the received request)”).
As per claim 10, which depends on claim 1, Oikarinen teaches further comprising: determining a timestamp associated with a second request received from the client device, the second request received prior to the receiving the request for the service (see Oikarinen, [0089]: “each local level of activity counter is associated (e.g., by level of activity maintenance module 306 of service engine 300) with a client identifier, which can be specified at any level, e.g., source country (or country), network address (e.g., IP address), user ID, device identification information, advertisement, etc., and temporal information, such as and without limitation a timestamp (e.g., a last update timestamp)”); and decrementing the first counter value based upon a comparison of the timestamp and a time associated with the receiving the request for the service (see Oikarinen, [0089]: “The temporal information (e.g., a last update timestamp) can be used to calculate a decay over time”).
As per claim 11, which depends on claim 10, Oikarinen further teaches wherein the first counter value is decremented based upon at least one of an exponential decay function or a linear decay function (see Oikarinen, [0007]: “By way of some non-limiting examples, the decay (or gain) may be based on an exponential decay over time or call count, linear decay (gain) over time or call count, explicit reset periodically, sliding window, sigmoid, or the like”).
As per claim 12, which depends on claim 1, Oikarinen further teaches wherein the selecting the one or more servers is (see Oikarinen, [0008]: “By way of some non-limiting examples, the peers included in the peer subset may be selected randomly (e.g., any random, random unique set, random continuous range, etc.), round robin, or the like”).
As per claim 13, which depends on claim 1, Oikarinen further teaches wherein the one or more data packets are generated in accordance with user datagram protocol (UDP) (see Oikarinen, [0054]: “Signaling formats or protocols employed may include, for example, TCP/IP, UDP, QUIC (Quick UDP Internet Connection), DECnet, NetBEUI, IPX, APPLETALK.TM., or the like”).
As per claim 17, which depend on claim 14, Oikarinen further teaches wherein the first number is based upon a first set of instructions received prior to receiving the request (see Claims 4 and 16 rejection above).


Conclusion
7.	For the reasons above, claims 1-20 have been rejected and remain pending.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  Please note, the examiner generally will not hold interviews after a Final Office Action has been issued.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL YOUNG WON
Primary Patent Examiner
Art Unit 2449



/Michael Won/
Primary Examiner, Art Unit 2449
February 24, 2022